In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Queens County (Pitaro, J.), dated July 31, 1995, which denied his application for the issuance of a writ.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner’s contention that his indictment should be dismissed because he was denied his constitutional right to a speedy trial may not be raised in this habeas corpus proceeding, but rather could be raised as an issue on his appeal from his judgment of conviction (see, People ex rel. Chakwin v Warden, 63 NY2d 120; People ex rel. McDonald v Warden, 34 NY2d 554; Matter of Kassebaum v Ali al-Rahman, 212 AD2d 482). O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.